 



Exhibit 10.63
WAIVER AND FOURTH AMENDMENT
     WAIVER AND FOURTH AMENDMENT, dated as of December 6, 2006 (this
“Amendment”), to the Loan and Security Agreement, dated as of August 1, 2005
(the “Loan Agreement”), among Del Global Technologies Corp. (“Del Global”), RFI
Corporation and Del Medical Imaging Corp. (collectively, the “Borrowers”) and
North Fork Business Capital Corporation (the “Lender”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to such
terms in the Loan Agreement.
WITNESSETH:
     WHEREAS, the Borrowers and the Lender are parties to the Loan Agreement,
under which the Lender has agreed to make, and has made, Loans and other
extensions of credit and accommodations to the Borrowers on the terms and
subject to the conditions set forth therein; and
     WHEREAS, the Borrowers have requested that the Lender agree, and the Lender
has agreed, (i) to waive Events of Default that have occurred and are continuing
and (ii) to amend certain provisions of the Loan Agreement, each upon the terms
and subject to the conditions set forth herein.
     NOW, THEREFORE, the Borrowers and the Lender agree as follows:
     SECTION 1 Waiver. Effective as of the date hereof, the Lender hereby waives
compliance with Section 8.6 of the Loan Agreement solely to the extent of the
Borrowers’ failure to comply with the covenant contained therein for the fiscal
year ending July 29, 2006 and the fiscal quarter ending October 28, 2006.
     SECTION 2 Amendments to the Loan Agreement. Effective as of the date
hereof, the Loan Agreement is amended as follows:
          (a) Section 8.6 of the Loan Agreement is hereby deleted and is amended
and restated in its entirety as follows:
     Section 8.6      Tangible Net Worth. The Tangible Net Worth of Del Global
and its Subsidiaries as of the last day of each fiscal quarter commencing
January 31, 2007 shall not be less than $4,250,000 plus 50% of the cumulative
net income of Del Global and its Subsidiaries for the quarter then ended.
     SECTION 3 Conditions of Effectiveness. This Amendment shall become
effective when, and only when, the Lender shall have received (a) counterparts
of this Amendment, duly executed by the Borrowers, and (b) payment of the costs
and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by the Lender in connection with this Amendment.

 



--------------------------------------------------------------------------------



 



     SECTION 4 Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:
          (a) Such Borrower is a corporation duly organized, validly existing
and in good standing under the laws of the State of New York or Delaware, as the
case may be, and is qualified to do business under the laws of such other
jurisdictions in which its failure to so qualify could have a Material Adverse
Effect.
          (b) The execution, delivery and performance by such Borrower of this
Amendment (i) are within such Borrower’s corporate powers, have been duly
authorized by all necessary corporate action and do not contravene (A) such
Borrower’s Governing Documents, (B) any Requirement of Law or (C) any Material
Contract and (ii) will not result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
such Borrower.
          (c) No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required for the due
execution, delivery and performance by such Borrower of this Amendment.
          (d) This Amendment and the Loan Agreement as amended hereby constitute
the legal, valid and binding obligations of such Borrower enforceable against
such Borrower in accordance with their respective terms except as enforceability
may be limited by (i) bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and (ii) general principles of equity.
          (e) Except as specified in Schedule 6.1(r) to the Loan Agreement and
the litigation between Del Global and Jeffrey Moeller, there is no pending or,
to the best of such Borrower’s knowledge after due inquiry, threatened
litigation, contested claim, investigation, arbitration or governmental
proceeding by or against such Borrower before any court, Governmental Authority
or arbitrator which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect or which purports to affect the
legality, validity or enforceability of this Amendment or the Loan Agreement as
amended hereby.
          (f) Except as specified in Section 1 hereof, no Default has occurred
and is continuing.
     SECTION 5 Reference to and Effect on the Loan Agreement.
          (a) On and after the date hereof, each reference in the Loan Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” and words of like import,
and each reference in the other Loan Documents to the Loan Agreement shall mean
and be a reference to the Loan Agreement as amended hereby.
          (b) Except as specifically waived or amended above, (i) the Loan
Agreement and each other Loan Document shall remain in full force and effect and

2



--------------------------------------------------------------------------------



 



are hereby ratified and confirmed by each of the parties hereto and (ii) the
Lender shall not be deemed to have waived any rights or remedies it may have
under the Loan Agreement, any other Loan Document or applicable law.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of or an amendment
to any right, power or remedy of the Lender under any of the Loan Documents, or
constitute a waiver of or an amendment to any provision of any of the Loan
Documents.
     SECTION 6 Costs and Expenses. The Borrowers agree to pay, on demand, all
reasonable out-of-pocket costs and expenses incurred by the Lender in connection
with the preparation, negotiation and execution of this Amendment (including,
without limitation, the reasonable fees and expenses of counsel to the Lender).
     SECTION 7 Counterparts; Telecopied Signatures. This Amendment may be
executed in counterparts and by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. This Amendment may
be executed and delivered by telecopier or other facsimile transmission with the
same force and effect as if the same were a fully executed and delivered
original manual counterpart.
     SECTION 8 GOVERNING LAW. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF
THIS AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS
AMENDMENT, WHETHER SOUNDING IN CONTRACT, TORT OR EQUITY OR OTHERWISE, SHALL BE
GOVERNED BY THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF LAW PROVISIONS)
AND DECISIONS OF THE STATE OF NEW YORK.
SIGNATURES CONTINUE ON FOLLOWING PAGE

3



--------------------------------------------------------------------------------



 



SIGNATURES CONTINUED FROM PREVIOUS PAGE
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            DEL GLOBAL TECHNOLOGIES CORP.
      By:   /s/ Mark A. Zorko       Name:   Mark A. Zorko        Title:   Chief
Financial Officer        RFI CORPORATION
      By:   /s/ Mark A. Zorko        Name:   Mark A. Zorko        Title:   Chief
Financial Officer        DEL MEDICAL IMAGING CORP.
      By:   /s/ Mark A. Zorko        Name:   Mark A. Zorko        Title:   Chief
Financial Officer        NORTH FORK BUSINESS CAPITAL CORPORATION
      By:   /s/ Robert R. Wallace         Name:   Robert R. Wallace       
Title:   Vice President     

4